UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6288



LINDSEY PHILLIPS, JR.,

                                              Plaintiff - Appellant,

          versus


STATE OF SOUTH CAROLINA; YORK COUNTY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Patrick Michael Duffy, District
Judge. (3:05-cv-03561-PMD)


Submitted: August 31, 2006                  Decided: September 6, 2006


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lindsey Phillips, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Lindsey Phillips, Jr., appeals the district court’s order

dismissing without prejudice his 42 U.S.C. § 1983 (2000) complaint.

The   district   court    referred   this    case    to   a    magistrate   judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).              The magistrate judge

recommended that relief be denied and advised Phillips that failure

to file timely objections to this recommendation could waive

appellate   review   of    a   district      court   order      based   upon   the

recommendation. Despite this warning, Phillips failed to object to

the magistrate judge’s recommendation.

            The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.                  Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).     Phillips has waived appellate review by failing

to timely file specific objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                        AFFIRMED




                                     - 2 -